Exhibit 10.1

Form of Agreement

PERFORMANCE UNIT AWARD AGREEMENT

RigNet, Inc. 2010 Omnibus Incentive Plan

This PERFORMANCE UNIT AWARD AGREEMENT (this “Agreement”) is made by and between
RigNet, Inc., a Delaware corporation (the “Company”), and                     
(the “Executive”) effective as of the 1st day of January, 2017 (the “Effective
Date”), pursuant to the RigNet, Inc. 2010 Omnibus Incentive Plan, as amended
(the “Plan”), a copy of which previously has been made available to the
Executive and the terms and provisions of which are incorporated by reference
herein.

WHEREAS, the Company desires to grant to the Executive the Performance Units
specified herein, subject to the terms and conditions of this Agreement; and

WHEREAS, the Executive desires to have the opportunity to earn the Performance
Units and receive any payment specified herein that is earned in accordance with
the terms and conditions of this Agreement;

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

1. Grant of Performance Units. Effective as of the Effective Date, the Company
has granted to the Executive pursuant to the Plan              Performance Units
(the “Target Units”). For purposes of determining the vesting of, and the
payment, if any, to be made with respect to, the Target Units, the Target Units
are divided into three (3) groups: (a)          Performance Units (20% of Target
Units, the “2017 Target Units”), (b)          Performance Units (30% of Target
Units, the “2018 Target Units”), and (c)          Performance Units (50% of
Target Units, the “2019 Target Units”). In accepting the award of Performance
Units granted in this Agreement the Executive accepts and agrees to be bound by
all the terms and conditions of the Plan and this Agreement. The Company shall
cause to be delivered to the Executive in electronic or certificated form any
shares of Stock that are to be issued under the terms of this Agreement in
exchange for all vested Performance Units awarded hereby, and such shares of
Stock shall be transferable by the Executive as provided herein (except to the
extent that any proposed transfer would, in the opinion of counsel satisfactory
to the Company, constitute a violation of applicable securities law). The
maximum number of shares of Stock that may be paid under this Agreement
is                     shares.

2. Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:

(a) “Addressable Rigs” means the total number of Offshore Drilling Rigs
worldwide on the last business day of the Performance Award Period, as reported
in the IHS Petrodata RigBase Current Activity Report for such day, excluding
from such total each Offshore Drilling Rig which the IHS Petrodata RigBase
classifies, on such date, as: (i) on order, under construction, or otherwise not
yet delivered, or “retired” (an Offshore Drilling Rig that is no longer part of
the drilling rig fleet), (ii) “cold stacked” (an Offshore Drilling Rig manned
only by

 

- 1 -



--------------------------------------------------------------------------------

Form of Agreement

a watch crew, with its equipment mothballed and requiring several months to
reactivate), (iii) “out of service” (an Offshore Drilling Rig not capable of
re-entering service without a major equipment upgrade/renewal that would take a
minimum of 6 to 12 months), (iv) “production” (an Offshore Drilling Rig in
temporary production mode), (v) located in a country that is subject to economic
sanctions by the United States that are administered and enforced by the United
States Office of Foreign Assets Control, (vi) owned, leased or operated by a
“State Owned” entity or entities (as indicated in the “Operator State Owned”
field of the IHS Petrodata RigBase), (vii) managed or operated by a driller (as
indicated in the “Manager” field of the IHS Petrodata RigBase) that has twenty
percent (20%) or more of its aggregate outstanding equity ownership interests,
according to the information available on such date through FactSet (the data
service provided by FactSet Research Systems Inc.), directly or indirectly owned
by a governmental entity or entities or (viii) managed or operated by a driller
(as indicated in the “Manager” field of the IHS Petrodata RigBase) and the
ownership of such driller’s aggregate outstanding equity interests cannot be
readily determined from the information available on such date through FactSet
(the data service provided by FactSet Research Systems Inc.).

(b) “Addressable Rigs Served” means the total number of Offshore Drilling Rigs,
on the last business day of the Performance Award Period, for which the Company
and/or its subsidiaries are the primary providers of communication services,
excluding from such total each Offshore Drilling Rig which the IHS Petrodata
RigBase classifies, on such date, as: (i) managed or operated by a driller (as
indicated in the “Manager” field of the IHS Petrodata RigBase) that has twenty
percent (20%) or more of its aggregate outstanding equity ownership interests,
according to the information available on such date through FactSet (the data
service provided by FactSet Research Systems Inc.), directly or indirectly owned
by a governmental entity or entities or (ii) managed or operated by a driller
(as indicated in the “Manager” field of the IHS Petrodata RigBase) and the
ownership of such driller’s aggregate outstanding equity interests cannot be
readily determined from the information available on such date through FactSet
(the data service provided by FactSet Research Systems Inc.). The Company and/or
its subsidiaries will be considered to be the “primary providers of
communication services” where such services are provided to the Offshore
Drilling Rig owner or manager or the entity drilling the well; the Company
and/or its subsidiaries will not be considered to be the “primary providers of
communication services” where such services are provided only to one or more
service companies operating on the Offshore Drilling Rig.

(c) “Addressable Rigs Service Level” means the quotient obtained by dividing the
Addressable Rigs Served by the Addressable Rigs (which amount is expressed as a
percentage).

(d) “Addressable Rigs Service Level Max” means                     %.

(e) “Addressable Rigs Service Level Score” means, with respect to the
Performance Award Period:

(i) if the Addressable Rigs Service Level achieved by the Company and its
subsidiaries for the Performance Award Period is less than the Addressable Rigs
Service Level Threshold for the Performance Award Period then the Addressable
Rigs Service Level Score for the Performance Award Period is 0.8.

 

- 2 -



--------------------------------------------------------------------------------

Form of Agreement

(ii) if (A) the Addressable Rigs Service Level achieved by the Company and its
subsidiaries for the Performance Award Period is greater than or equal to
(B) the Addressable Rigs Service Level Threshold for the Performance Award
Period and less than or equal to Addressable Rigs Service Level Target for the
Performance Award Period then the Addressable Rigs Service Level Score for the
Performance Award Period is 0.8 plus the product of 0.2 times ((A) minus (B))
divided by (Addressable Rigs Service Level Target for the Performance Award
Period minus Addressable Rigs Service Level Threshold for the Performance Award
Period).

(iii) if (C) the Addressable Rigs Service Level achieved by the Company and its
subsidiaries for the Performance Award Period is greater than (D) the
Addressable Rigs Service Level Target for the Performance Award Period and less
than the Addressable Rigs Service Level Max for the Performance Award Period
then the Addressable Rigs Service Level Score for the Performance Award Period
is one (1) plus the product of 0.2 times ((C) minus (D)) divided by (Addressable
Rigs Service Level Max for the Performance Award Period minus Addressable Rigs
Service Level Target for the Performance Award Period).

(iv) if the Addressable Rigs Service Level achieved by the Company and its
subsidiaries for the Performance Award Period is greater than or equal to the
Addressable Rigs Service Level Max for the Performance Award Period then the
Addressable Rigs Service Level Score for the Performance Award Period is 1.2.

(f) “Addressable Rigs Service Level Target” means                     %.

(g) “Addressable Rigs Service Level Threshold” means                     %.

(h) “Cause” means (i) Executive’s plea of guilty or nolo contendre, or
conviction of a felony or a misdemeanor involving moral turpitude; (ii) any act
by Executive of fraud or dishonesty with respect to any aspect of the Company’s
business including, but not limited to, falsification of Company records;
(iii) Executive’s intentional and continued failure to perform his duties (other
than by reason of an illness or a disability); (iv) intentional engagement in
misconduct by Executive that is materially injurious to the Company (monetarily
or otherwise); (v) Executive’s disparagement of Company; (vi) commencement by
Executive of employment with an unrelated employer; (vii) material breach by the
Executive of Executive’s employment agreement or letter, if any, with the
Company or of any nondisclosure, noncompete or non-solicitation agreement
applicable to the Executive; (viii) material violation by Executive of any
Company written policies, including but not limited to any harassment and/or
non-discrimination policies; or (ix) Executive’s gross negligence in the
performance of Executive’s duties causing material harm to Company.

(i) “Change in Control” means the occurrence of an event or events with respect
to the Company that constitutes or constitute a “change in control event” as
that term is defined for purposes of Treasury Regulation §1.409A-3(i)(5) using
the default rules set forth therein.

 

- 3 -



--------------------------------------------------------------------------------

Form of Agreement

(j) “Consolidated Adjusted EBITDA” means the Company’s consolidated adjusted
earnings before interest, taxes, depreciation, and amortization as set forth on
the Company’s earnings releases and statements (net income (loss) plus interest
expense, income tax expense (benefit), depreciation and amortization, impairment
of goodwill, intangibles, property, plant and equipment, foreign exchange impact
of intercompany financing activities, (gain) loss on retirement of property,
plant and equipment, change in fair value of the TECNOR earn-out, stock-based
compensation, merger/acquisition costs, executive departure costs, restructuring
charges and non-recurring items).

(k) “Consolidated Adjusted EBITDA Amount” means, for any Performance Period,
Consolidated Adjusted EBITDA of the Company and its subsidiaries for such
period.

(l) “Consolidated Adjusted EBITDA Max” means (i) $                 for the 2017
Performance Period, (ii) $                 for the 2018 Performance Period, and
(iii) $                 for the 2019 Performance Period.

(m) “Consolidated Adjusted EBITDA Score” means, with respect to a Performance
Period:

(i) if the Consolidated Adjusted EBITDA Amount achieved by the Company and its
subsidiaries for such Performance Period is less than the Consolidated Adjusted
EBITDA Threshold for such Performance Period then the Consolidated Adjusted
EBITDA Score for such Performance Period is zero (0).

(ii) if (A) the Consolidated Adjusted EBITDA Amount achieved by the Company and
its subsidiaries for such Performance Period is greater than or equal to (B) the
Consolidated Adjusted EBITDA Threshold for such Performance Period and less than
or equal to Consolidated Adjusted EBITDA Target for such Performance Period then
the Consolidated Adjusted EBITDA Score for such Performance Period is 0.25 plus
the product of 0.75 times ((A) minus (B)) divided by (Consolidated Adjusted
EBITDA Target for such Performance Period minus Consolidated Adjusted EBITDA
Threshold for such Performance Period).

(iii) if (C) the Consolidated Adjusted EBITDA Amount achieved by the Company and
its subsidiaries for such Performance Period is greater than (D) the
Consolidated Adjusted EBITDA Target for such Performance Period and less than
the Consolidated Adjusted EBITDA Max for such Performance Period then the
Consolidated Adjusted EBITDA Score for such Performance Period is one (1) plus
the product of 1.5 times ((C) minus (D)) divided by (Consolidated Adjusted
EBITDA Max for such Performance Period minus Consolidated Adjusted EBITDA Target
for such Performance Period).

(iv) if the Consolidated Adjusted EBITDA Amount achieved by the Company and its
subsidiaries for such Performance Period is greater than or equal to the
Consolidated Adjusted EBITDA Max for such Performance Period then the
Consolidated Adjusted EBITDA Score for such Performance Period is 2.5.

(n) “Consolidated Adjusted EBITDA Target” means (i) $                 for the
2017 Performance Period, (ii)                      for the 2018 Performance
Period, and (iii) $                     for the 2019 Performance Period.

 

- 4 -



--------------------------------------------------------------------------------

Form of Agreement

(o) “Consolidated Adjusted EBITDA Threshold” means (i) $                     for
the 2017 Performance Period, (ii) $                     for the 2018 Performance
Period, and (iii) $                     for the 2019 Performance Period.

(p) “Consolidated Revenue Amount” means, for any Performance Period,
consolidated gross revenue of the Company and its subsidiaries for such period.

(q) “Consolidated Revenue Max” means (i) $                 for the 2017
Performance Period, (ii) $                 for the 2018 Performance Period, and
(iii) $                 for the 2019 Performance Period.

(r) “Consolidated Revenue Score” means, with respect to a Performance Period:

(i) if the Consolidated Revenue Amount achieved by the Company and its
subsidiaries for such Performance Period is less than the Consolidated Revenue
Threshold for such Performance Period then the Consolidated Revenue Score for
such Performance Period is zero (0).

(ii) if (A) the Consolidated Revenue Amount achieved by the Company and its
subsidiaries for such Performance Period is greater than or equal to (B) the
Consolidated Revenue Threshold for such Performance Period and less than or
equal to Consolidated Revenue Target for such Performance Period then the
Consolidated Revenue Score for such Performance Period is 0.25 plus the product
of 0.75 times ((A) minus (B)) divided by (Consolidated Revenue Target for such
Performance Period minus Consolidated Revenue Threshold for such Performance
Period).

(iii) if (C) the Consolidated Revenue Amount achieved by the Company and its
subsidiaries for such Performance Period is greater than (D) the Consolidated
Revenue Target for such Performance Period and less than the Consolidated
Revenue Max for such Performance Period then the Consolidated Revenue Score for
such Performance Period is one (1) plus the product of 1.5 times ((C) minus (D))
divided by (Consolidated Revenue Max for such Performance Period minus
Consolidated Revenue Target for such Performance Period).

(iv) if the Consolidated Revenue Amount achieved by the Company and its
subsidiaries for such Performance Period is greater than or equal to the
Consolidated Revenue Max for such Performance Period then the Consolidated
Revenue Score for such Performance Period is 2.5.

(s) “Consolidated Revenue Target” means (i) $                     for the 2017
Performance Period, (ii) $                     for the 2018 Performance Period,
and (iii) $                 for the 2019 Performance Period.

(t) “Consolidated Revenue Threshold” means (i) $                 for the 2017
Performance Period, (ii) $                 for the 2018 Performance Period, and
(iii) $                     for the 2019 Performance Period.

 

- 5 -



--------------------------------------------------------------------------------

Form of Agreement

(u) “Forfeiture Restrictions” shall mean the prohibitions and restrictions set
forth herein with respect to the sale or other disposition of the Performance
Units issued to the Executive hereunder and the obligation to forfeit and
surrender such Performance Units to the Company.

(v) “Good Reason” means (i) a material adverse change in Executive’s position,
authority, duties or responsibilities, but not a change in reporting
relationships, (ii) a reduction in Executive’s base salary or the taking of any
action by the Company that would materially diminish the annual bonus
opportunities of Executive from those provided to Executive immediately prior to
the Effective Date, (iii) the relocation of the Company’s principal executive
offices by more than 50 miles from where such offices are located on the
Effective Date or Executive being based at any office other than the principal
executive offices of the Company, except for travel reasonably required in the
performance of Executive’s duties and reasonably consistent with Executive’s
travel prior to the Effective Date, (iv) a material breach by the Company of the
Executive’s employment agreement or letter, if any, with the Company, or (v) the
failure of a successor to the Company to assume the Employment Agreement.
Executive shall provide written notice of any such reduction, failure, change or
breach upon which Executive intends to rely as the basis for a Good Reason
resignation within 45 days of the occurrence of such reduction, failure, change
or breach. The Company shall have 45 days following the receipt of such notice
to remedy the condition constituting such reduction, failure, change or breach
and, if so remedied, any termination of Executive’s employment hereunder on the
basis of the circumstances described in such notice shall not be considered a
Good Reason resignation. If the Company does not remedy the condition that has
been the subject of a notice as described in this paragraph within 45 days of
the Company’s receipt of such notice, Executive must terminate his employment
within 120 days following the occurrence of such condition in order for such
termination to be considered for Good Reason for purposes of this Agreement.

(w) “IHS Petrodata RigBase” means that database, available from IHS, Inc., which
provides information on the status of the global offshore drilling rig fleet, or
its successor or, if the IHS Petrodata RigBase is discontinued, a comparable
database that the Committee determines is an appropriate replacement.

(x) “IHS Petrodata RigBase Current Activity Report” means the current activity
report produced from a current activity search of the IHS Petrodata RigBase.

(y) “Market Share Adjustment Factor” means the average of the Addressable Rigs
Service Level Score achieved for the Performance Award Period and the Qualifying
Product Market Share Level Score achieved for the Performance Award Period;
provided, however, the Market Share Adjustment Factor for the Performance Award
Period shall be one (1) if a payment is to be made under this Agreement (i) as a
result of the death, Disability or Retirement of the Executive or (ii) pursuant
to Section 5(e) and a Change in Control has occurred prior to the last day of
the Performance Award Period but after the termination of the Executive’s
employment as described in Section 5(e).

(z) “Offshore Drilling Rig” means a mobile offshore drilling unit or similar
equipment used to drill a wellbore in an offshore marine environment including,
without limitation, a bottom-supported unit, such as a jack-up rig, and a
floating unit, such as a semisubmersible or a drillship, and which the IHS
Petrodata RigBase indicates has been constructed and delivered and is part of
the active drilling fleet included in the IHS Petrodata RigBase.

 

- 6 -



--------------------------------------------------------------------------------

Form of Agreement

(aa) “Payment Date” means the earlier of (i) July 1, 2020, (ii) the date that is
six (6) months after the effective date of the termination of Executive’s
employment with the Company and its subsidiaries during the Performance Award
Period, which termination during the Performance Award Period constitutes a
Separation From Service, and which occurs after the date of the occurrence of a
Change in Control, (iii) the 30th business day immediately following the date of
death of the Executive, (iv) the date that is six (6) months after the date of
the Executive’s Retirement or (v) the date of the Executive’s Disability (as
that term is defined in Section 2.15(b) of the Plan).

(bb) “PE Factor” means, for an applicable Performance Period, the sum of the
(i) Weighted Consolidated Revenue Score, and (ii) Weighted Consolidated Adjusted
EBITDA Score.

(cc) “Performance Award Period” means the three (3) year period that begins on
the first day of the 2017 Performance Period and ends on the last day of the
2019 Performance Period.

(dd) “Performance Period” means a calendar year or longer designated period
during an applicable Performance Award Period. The Performance Periods for this
Agreement are the 2017 Performance Period, which begins on January 1, 2017, and
ends on December 31, 2017, the 2018 Performance Period, which begins on
January 1, 2018, and ends on December 31, 2018, and the 2019 Performance Period,
which begins on January 1, 2019, and ends on December 31, 2019.

(ee) “Qualifying Product” means a product or service offered by the Company or
its Affiliates (i) that has not generated revenue for the Company or its
Affiliates in the twelve months preceding the beginning of the Performance Award
Period, (ii) that was developed by the Company and its Affiliates or acquired by
the Company and its Affiliates (including, without limitation, through an asset
or equity acquisition, joint venture with a third party not previously
affiliated with the Company and its Affiliates, or license agreement or
arrangement), (iii) that during the Performance Award Period has successfully
passed the technical requirements related to a customer trial as indicated by
the customer’s sign-off evidencing the successful passing of such technical
requirements, and (v) that has been assigned a unique product number or code by
the Company or an Affiliate for marketing or other purposes.

(ff) “Qualifying Product Market Share Level Max” means                 .

(gg) “Qualifying Product Market Share Level” means the number of Qualifying
Products commercially offered by the Company during the Performance Award
Period.

(hh) “Qualifying Product Market Share Level Score” means, with respect to the
Performance Award Period:

 

- 7 -



--------------------------------------------------------------------------------

Form of Agreement

(i) if the Qualifying Product Market Share Level achieved by the Company and its
subsidiaries for the Performance Award Period is less than the Qualifying
Product Market Share Level Threshold for the Performance Award Period then the
Qualifying Product Market Share Level Score for the Performance Award Period is
0.8.

(ii) if (A) the Qualifying Product Market Share Level achieved by the Company
and its subsidiaries for the Performance Award Period is greater than or equal
to (B) the Qualifying Product Market Share Level Threshold for the Performance
Award Period and less than or equal to Qualifying Product Market Share Level
Target for the Performance Award Period then the Qualifying Product Market Share
Level Score for the Performance Award Period is 0.8 plus the product of 0.2
times ((A) minus (B)) divided by (Qualifying Product Market Share Level Target
for the Performance Award Period minus Qualifying Product Market Share Level
Threshold for the Performance Award Period).

(iii) if (C) the Qualifying Product Market Share Level achieved by the Company
and its subsidiaries for the Performance Award Period is greater than (D) the
Qualifying Product Market Share Level Target for the Performance Award Period
and less than the Qualifying Product Market Share Level Max for the Performance
Award Period then the Addressable Rigs Service Level Score for the Performance
Award Period is one (1) plus the product of 0.2 times ((C) minus (D)) divided by
(Qualifying Product Market Share Level Max for the Performance Award Period
minus Qualifying Product Market Share Level Target for the Performance Award
Period).

(iv) if the Qualifying Product Market Share Level achieved by the Company and
its subsidiaries for the Performance Award Period is greater than or equal to
the Qualifying Product Market Share Level Max for the Performance Award Period
then the Qualifying Product Market Share Level Score for the Performance Award
Period is 1.2.

(ii) “Qualifying Product Market Share Level Target” means                     .

(jj) “Qualifying Product Market Share Level Threshold” means
                    .

(kk) “Retirement” means a Separation From Service if the Executive’s employment
is terminated by the Executive after the Executive has attained age 60 and
completed 7 years of service with the Company and its subsidiaries.

(ll) “Section 409A” means Section 409A of the Code and the regulations,
guidance, and other interpretative authority issued thereunder.

(mm) “Separation From Service” means a “separation from service” as that term is
defined for purposes of Section 409A.

(nn) “Weighted Consolidated Adjusted EBITDA Score” means, with respect to a
Performance Period, the Consolidated Adjusted EBITDA Score achieved for such
Performance Period multiplied by fifty percent (50%)

 

- 8 -



--------------------------------------------------------------------------------

Form of Agreement

(oo) “Weighted Consolidated Revenue Score” means, with respect to a Performance
Period, the Consolidated Revenue Score achieved for such Performance Period
multiplied by fifty percent (50%).

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

3. Performance Units Do Not Award Any Rights Of A Shareholder. The Executive
shall not have the voting rights or any of the other rights, powers or
privileges of a holder of Stock with respect to the Performance Units that are
awarded hereby. Only after a share of Stock is issued in exchange for a
Performance Unit will the Executive have all of the rights of a shareholder with
respect to such share of Stock issued in exchange for a Performance Unit.

4. Transfer Restrictions. The Performance Units granted hereby may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of (other than by will or the applicable laws of descent and
distribution). Any such attempted sale, assignment, pledge, exchange,
hypothecation, transfer, encumbrance or disposition in violation of this
Agreement shall be void and the Company shall not be bound thereby. Further, any
shares of Stock issued to the Executive in exchange for Performance Units
awarded hereby may not be sold or otherwise disposed of in any manner that would
constitute a violation of any applicable securities laws. The Executive also
agrees that the Company may (a) refuse to cause the transfer of any such shares
of Stock to be registered on the applicable stock transfer records of the
Company if such proposed transfer would, in the opinion of counsel satisfactory
to the Company, constitute a violation of any applicable securities law and
(b) give related instructions to the transfer agent, if any, to stop
registration of the transfer of such shares of Stock. The shares of Stock that
may be issued under the Plan are registered with the Securities and Exchange
Commission under a Registration Statement on Form S-8. A Prospectus describing
the Plan and the Stock is available from the Company.

5. Vesting and Payment.

(a) The Performance Units that are granted hereby shall be subject to the
Forfeiture Restrictions. The Executive shall have no vested interest in the
Performance Units credited to his or her bookkeeping ledger account except as
set forth in this Section 5. On the Payment Date, and after satisfaction of the
Executive’s tax withholding obligations described in Section 7, the Company
shall issue to the Executive or, in the case of the death of the Executive, to
the duly appointed executor or administrator of the Executive’s estate, that
number of shares of Stock, if any, calculated or otherwise determined pursuant
to Section 5(b) through Section 5(e) below, as applicable, in exchange for the
Performance Units that vested as a result of the lapse of the applicable
Forfeiture Restrictions as described below and thereafter the Executive shall
have no further rights with respect to such vested Performance Units. The
Executive acknowledges and agrees that all payments made under this Agreement
are subject to the provisions of Section 18.

(b) Except as otherwise provided in this Section 5(b) with respect to a Change
in Control or in Section 5(e), if the Executive’s employment with the Company
and its subsidiaries has not terminated prior to January 1, 2018, then the
Forfeiture Restrictions shall lapse with respect to that number of 2017 Target
Units (up to, but not in excess of 100% of the 2017 Target Units) and the
Executive will be entitled to receive, on the Payment Date, with respect to the
vested 2017 Target Units that number of shares of Stock equal to:

(A) multiplied by (B) multiplied by (C)

 

- 9 -



--------------------------------------------------------------------------------

Form of Agreement

where “(A)” is the number of 2017 Target Units “(B)” is the PE Factor for the
2017 Performance Period, and “(C)” is the Market Share Adjustment Factor for the
Performance Award Period, and the remainder, if any, of the 2017 Target Units
shall be forfeited to the Company as of the close of business on the last day of
the Performance Award Period. Notwithstanding the preceding provisions of this
Section 5(b) and in lieu thereof, if a Change in Control occurs during the 2017
Performance Period, then the Executive shall be entitled to receive, on the
Payment Date, that number of shares of Stock equal to the product of (i) the
number of 2017 Target Units multiplied by (ii) the quotient of the number of
days during the Performance Award Period worked by the Executive divided by the
number of days during the Performance Award Period; provided, however, if the
amount calculated under the preceding provision would result in a payment to the
Executive of a number of shares of Stock less than the number of 2017 Target
Units the Executive shall be entitled to receive, on the Payment Date, that
number of shares of Stock equal to the number of 2017 Target Units.

(c) Except as otherwise provided in this Section 5(c) with respect to a Change
in Control or in Section 5(e), if the Executive’s employment with the Company
and its subsidiaries has not terminated prior to January 1, 2019, then the
Forfeiture Restrictions shall lapse with respect to that number of 2018 Target
Units (up to, but not in excess of 100% of the 2018 Target Units) and the
Executive will be entitled to receive, on the Payment Date, with respect to the
vested 2018 Target Units that number of shares of Stock equal to:

(A) multiplied by (B) multiplied by (C)

where “(A)” is the number of 2018 Target Units, “(B)” is the PE Factor for the
2018 Performance Period, and “(C)” is the Market Share Adjustment Factor for the
Performance Award Period, and the remainder, if any, of the 2018 Target Units
shall be forfeited to the Company as of the close of business on the last day of
the Performance Award Period. Notwithstanding the preceding provisions of this
Section 5(c) and in lieu thereof, if a Change in Control occurs during the 2018
Performance Period (or occurred during the 2017 Performance Period), then the
Executive shall be entitled to receive, on the Payment Date, in addition to any
shares of Stock payable under Section 5(b), that number of shares of Stock equal
to the product of (i) the number of 2018 Target Units multiplied by (ii) the
quotient of the number of days during the Performance Award Period worked by the
Executive divided by the number of days during the Performance Award Period.

(d) Except as otherwise provided in this Section 5(d) with respect to a Change
in Control or in Section 5(e), if the Executive’s employment with the Company
and its subsidiaries has not terminated prior to January 1, 2020, then the
Forfeiture Restrictions shall lapse with respect to that number of 2019 Target
Units (up to, but not in excess of 100% of the 2019 Target Units) and the
Executive will be entitled to receive, on the Payment Date, with respect to the
vested 2019 Target Units that number of shares of Stock equal to:

(A) multiplied by (B) multiplied by (C)

 

- 10 -



--------------------------------------------------------------------------------

Form of Agreement

where “(A)” is the number of 2019 Target Units, “(B)” is the PE Factor for the
2019 Performance Period, and “(C)” is the Market Share Adjustment Factor for the
Performance Award Period, and the remainder, if any, of the 2019 Target Units
shall be forfeited to the Company as of the close of business on the last day of
the Performance Award Period. Notwithstanding the preceding provisions of this
Section 5(d) and in lieu thereof, if a Change in Control occurs during the 2019
Performance Period (or occurred in the 2017 Performance Period or the 2018
Performance Period), then the Executive shall be entitled to receive, on the
Payment Date, in addition to any shares of Stock payable under Section 5(b)
and/or Section 5(c), that number of shares of Stock equal to the product of
(i) the 2019 Target Units multiplied by (ii) the quotient of the number of days
during the Performance Award Period worked by the Executive divided by the
number of days during the Performance Award Period.

(e) Subject to Sections 5(b), 5(c), and 5(d) relating to certain terminations
after a Change in Control, if the Executive’s employment is terminated (i) by
the Company and all of its subsidiaries for any reason other than for Cause or
(ii) by the Executive for Good Reason, in any such case specified in (i) or
(ii), before the end of the Performance Award Period, then in addition to any
shares of Stock that have vested during full Performance Periods that ended
prior to such termination in accordance with Sections 5(b) and 5(c) for the
Performance Period during which the Executive’s employment is so terminated the
Executive shall be entitled to receive on the Payment Date a pro-rata number of
shares of Stock, calculated in accordance with the provision of this Section 5
applicable to such Performance Period and pro-rated based on the number of days
the Executive was employed during such Performance Period compared to the total
number of days in such Performance Period, and (iv) by death, Disability or
Retirement, then the Executive shall be entitled to receive on the Payment Date,
the number of shares of Stock that vested pursuant to Sections 5(b), 5(c), and
5(d) during full Performance Periods that ended prior to the death, Disability
or Retirement.

6. Capital Adjustments and Reorganizations; Acquisitions and Divestitures. The
existence of the Performance Units shall not affect in any way the right or
power of the Company or any company the stock of which is awarded pursuant to
this Agreement to make or authorize any adjustment, recapitalization,
reorganization or other change in its capital structure or its business, engage
in any merger or consolidation, issue any debt or equity securities, dissolve or
liquidate, or sell, lease, exchange or otherwise dispose of all or any part of
its assets or business, or engage in any other corporate act or proceeding. If,
during the Performance Award Period, the Company or any of its subsidiaries
acquire or dispose of, by any means including by asset or equity purchase or
sale or by merger, any entity, business or material group of assets, the
Committee shall revise the threshold, target and maximum for the Performance
Period of such acquisition or disposition and all subsequent Performance Periods
as allowed by Section 162(m) of the Code and the Committee determines is
necessary to properly adjust such amounts to reflect the results of such
transaction.

 

- 11 -



--------------------------------------------------------------------------------

Form of Agreement

7. Tax Withholding. To the extent that the receipt of the Performance Units, any
payment in cash or shares of Stock or the lapse of any Forfeiture Restrictions
results in income to the Executive for federal, state or local income,
employment or other tax purposes with respect to which the Company or any
Affiliate has a withholding obligation, the Executive shall deliver to the
Company at the time of such receipt, payment or lapse, as the case may be, such
amount of money as the Company or any Affiliate may require to meet its
obligation under applicable tax laws or regulations, and, if the Executive fails
to do so, the Company is authorized to withhold from the shares of Stock issued
in exchange for the Performance Units, any payment in cash or shares of Stock
under this Agreement or from any cash or stock remuneration then or thereafter
payable to the Executive in any capacity any tax required to be withheld by
reason of such resulting income, including (without limitation) shares of Stock
sufficient to satisfy the withholding obligation based on the Fair Market Value
of the Stock on the date that the withholding obligation arises.

8. Nontransferability. This Agreement is not transferable by the Executive
otherwise than by will or by the laws of descent and distribution.

9. Employment Relationship. For purposes of this Agreement, the Executive shall
be considered to be in the employment of the Company and its Affiliates as long
as the Executive has an employment relationship with the Company and its
Affiliates. The Committee shall determine any questions as to whether and when
there has been a termination of such employment relationship, and the cause of
such termination, under the Plan and the Committee’s determination shall be
final and binding on all persons.

10. Not an Employment Agreement. This Agreement is not an employment agreement,
and no provision of this Agreement shall be construed or interpreted to create
an employment relationship between the Executive and the Company or any
Affiliate, to guarantee the right to remain employed by the Company or any
Affiliate for any specified term or require the Company or any Affiliate to
employ the Executive for any period of time.

11. Legend. The Executive consents to the placing on the certificate for any
shares of Stock issued under this Agreement in certificated form an appropriate
legend restricting resale or other transfer of such shares except in accordance
with the Securities Act of 1933 and all applicable rules thereunder.

12. Notices. Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by telecopy or similar facsimile means, by certified or registered
mail, return receipt requested, or by courier or delivery service, addressed to
the Company at the then current address of the Company’s Principal Corporate
Office, and to the Executive at the Executive’s residential address indicated
beneath the Executive’s signature on the execution page of this Agreement, or at
such other address and number as a party shall have previously designated by
written notice given to the other party in the manner hereinabove set forth.
Notices shall be deemed given when received, if sent by facsimile means
(confirmation of such receipt by confirmed facsimile transmission being deemed
receipt of communications sent by facsimile means); and when delivered (or upon
the date of attempted delivery where delivery is refused), if hand-delivered,
sent by express courier or delivery service, or sent by certified or registered
mail, return receipt requested.

 

- 12 -



--------------------------------------------------------------------------------

Form of Agreement

13. Amendment and Waiver. Except as otherwise provided herein or in the Plan or
as necessary to implement the provisions of the Plan, this Agreement may be
amended, modified or superseded only by written instrument executed by the
Company and the Executive. Only a written instrument executed and delivered by
the party waiving compliance hereof shall make any waiver of the terms or
conditions. Any waiver granted by the Company shall be effective only if
executed and delivered by a duly authorized executive officer of the Company
other than the Executive. The failure of any party at any time or times to
require performance of any provisions hereof shall in no manner effect the right
to enforce the same. No waiver by any party of any term or condition, or the
breach of any term or condition contained in this Agreement, in one or more
instances, shall be construed as a continuing waiver of any such condition or
breach, a waiver of any other condition, or the breach of any other term or
condition.

14. Arbitration. In the event of any difference of opinion concerning the
meaning or effect of the Plan or this Agreement, such difference shall be
resolved by the Committee. Any controversy arising out of or relating to the
Plan or this Agreement shall be resolved by arbitration conducted in accordance
with the terms of the Plan. The arbitration shall be final and binding on the
parties.

15. Governing Law and Severability. The validity, construction and performance
of this Agreement shall be governed by the laws of the State of Delaware,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Agreement to the substantive law of
another jurisdiction. The invalidity of any provision of this Agreement shall
not affect any other provision of this Agreement, which shall remain in full
force and effect.

16. Successors and Assigns. Subject to the limitations which this Agreement
imposes upon the transferability of the Performance Units granted hereby and any
shares of Stock issued hereunder, this Agreement shall bind, be enforceable by
and inure to the benefit of the Company and its successors and assigns, and to
the Executive, the Executive’s permitted assigns, executors, administrators,
agents, legal and personal representatives.

17. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original for all purposes but all of which taken
together shall constitute but one and the same instrument.

18. Recovery of Performance Unit Payments. The Executive acknowledges and agrees
that all payments made under this Agreement are subject to the Company’s
clawback policy, as it may be amended from time to time (the “Clawback Policy”).
If at any time after an amount is paid under this Agreement the financial
results of the Company and/or its subsidiaries are restated (other than a
restatement caused by a change in applicable accounting rules or
interpretations) and such restated financial results would have resulted in
fewer shares of Stock being paid under Section 5 if such restated financial
results had been taken into account originally in determining the vesting of the
Performance Units then the vesting of the Performance Units shall be
recalculated under the applicable provisions of Section 5 taking into account
such restated financial results and the Executive or, if the Executive has died,
the Executive’s estate, will, to the extent required by governing law or
regulations, as they may be amended from time to time, and/or the Clawback
Policy, repay to the Company, upon demand by the Company, any shares of Stock
delivered under this Agreement in excess of the number of shares of Stock that
would have been delivered if the restated financial results had been taken into
account originally in determining the vesting of the Performance Units.

 

- 13 -



--------------------------------------------------------------------------------

Form of Agreement

19. Compliance With Section 409A. This Agreement is subject to, and intended to
comply with the requirements of, Section 409A. This Agreement shall be
administered in a manner that is intended to meet those requirements and shall
be construed and interpreted in accordance with such intent.

20. Compliance With Section 162(m). This Agreement is intended to comply with
the requirements of Section 162(m) of the Code and the regulations, guidance,
and other interpretative authority issued thereunder (“Section 162(m)”). This
Agreement shall be administered in a manner that is intended to meet those
requirements and shall be construed and interpreted in accordance with such
intent.

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Executive has executed this
Agreement, all effective as of the date first above written.

 

RIGNET, INC. By:  

 

Name:  

 

Title:  

 

EXECUTIVE:

 

Name:

Address:  

 

 

 